Campbell, J.,
delivered the opinion of the court.
The defendant in error was not entitled to the certiorari without “good cause shown by petition, supported by affidavit,” Code 1871, § 1336; but no objection was made to it, and no motion to dismiss it, and “ the parties (in the Circuit Court) announced themselves ready, and proceeded to try said cause,” which was a waiver of all objections to the granting of the writ. Fitzpatrick v. Ray, 4 S. & M. 645.
It was erroneous to exclude the plaintiff in error from the suit. He had been admitted as a defendant in place of the original defendant, who had complied with § 656 of the Code of 1871, which applies as well to suits before justices of the peace as to those in Circuit Courts, Code 1871, § 630 ; and to actions for money claimed under contract, express or implied, as to those for the recovery of personal property.

Judgment reversed and came remanded.